Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, it recites the limitation "the system for tuning" in line 1.  There is insufficient antecedent basis for this limitation in the claim as is not introduced by claim 5 or claim 1.
Regarding Claim 15, it recites the limitations “forming a first component comprising a blade of the elastic return element of the balance, a fixed base, the anchor part and one of the blades of the pallet lever elastic return element” and “forming a second component comprising the further blade of the elastic return element of the balance, the other blade of the pallet lever elastic return element, and a felloe of the balance”.  It is unclear if limitations for the blades of the plastic lever elastic return element in italics above differ from the previously introduced blade of the elastic return element introduced first in bold above.  Additionally, it is unclear if the “a blade of the elastic return element” is the same one of the two blades introduced in claim 8 or a new limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrot et al. (CH714992A1, hereinafter “Barrot”).
Regarding Claim 1, Barrot discloses as mechanical timepiece regulator comprising a constant force escapement and an oscillator (abstract); the oscillator comprising a balance [1] connected to a balance elastic return element [2a,2b] returning the balance into a plane of oscillation such that the balance is able to oscillate therein (par. 0035); the escapement comprising an escapement wheel  [3] and an anchor part [4] integrated in the balance; wherein the escapement comprises an entry pallet lever and an exit pallet lever [5 and 6], each being mounted on a pallet lever elastic return element configured to be wound by the escapement wheel (par. 0037); the pallet levers being configured to block or release the escapement wheel between two windings of the pallet lever elastic return elements (par. 0035) and to cooperate with the anchor part so as to transmit to the balance the energy stored in the pallet lever elastic return elements with each oscillation alternation of the balance (par. 0041).
Regarding Claim 2, Barrot further discloses that each of the pallet levers comprises a pallet lever resting plane [5b, 6b] designed to cooperate with one of the teeth of the escapement wheel so as to block the escapement wheel during a resting phase of the regulator or to release the escapement wheel during an impulse phase of the pallet lever and a winding phase of the pallet lever elastic return elements (par. 0047).
Regarding Claim 3, Barrot further discloses that each of the pallet levers comprises a pallet lever winding plane [5a, 6a] designed to cooperate with one of the teeth of the escapement wheel so as to wind the pallet lever elastic return element during a winding phase of the pallet lever elastic return elements (par. 0043).
Regarding Claim 4, Barrot further discloses that each of the pallet levers comprises a pallet lever impulse plane [5a. 6a] designed to cooperate with the anchor part during a pallet lever impulse phase in which the pallet lever transmits its energy to the balance (par. 0061).
Regarding Claim 5, Barrot further discloses that the escapement comprises an entry detent [7] cooperating with the entry pallet lever [5] and an exit detent [8] cooperating with the exit pallet lever [6]; each of the detents comprising a flexible part having an end fixed to a fixed base (par. 0045, 0017) and a part comprising a detent release plane (7d, 8d) cooperating with the pallet lever (claim 4).
Regarding Claim 6, Barrot further discloses that the anchor part comprises an anchor release beak configured to push onto the detent release plane of the detent so as to release the pallet lever during a release phase of the pallet lever (fig. 4, unlocking plane 8d interacts with anchor arms 5, 6 which are the release beaks, claim 4).
Regarding Claim 7, Barrot further discloses that each of the pallet levers comprises a pallet lever resting beak (beak of [5] shown in fig. 6, same as beak shown for pallet arm [6] in fig. 4) designed to cooperate with a detent resting plane [7c] of one of the detents so as to block the rotation of the pallet lever during a resting phase of the regulator and to release the pallet lever during a release phase of the pallet lever (fig. 6, at location of 7c).
Regarding Claim 8, Barrot further discloses that the elastic return element of the balance comprises two blades which intersect so as to form a flexible pivot of the Wittrick type (par. 0057).
Regarding Claim 9, Barrot further discloses that the pallet lever elastic return element is formed from two intersecting flexible blades (par. 0057).
Regarding Claim 10, Barrot further discloses that a system for tuning [11] the isochronism configured to correct the isochronism defect of the elastic return element of the balance (fig. 1, par. 0045)
Regarding Claim 11, Barrot further discloses that the system for tuning the isochronism comprises a lever which pivots so as to regulate the pivoting of the detent about a detent center of rotation and to regulate the preload torque between an abutment and the detent (fig. 1, par. 0045).
Regarding Claim 12, Barrot further discloses that the pallet lever comprises a pallet lever arm [6] cooperating with a second detent [8], the second detent comprising a rigid pallet lever part cooperating with one of the teeth of the escapement wheel (par. 0039 and 0033).
Regarding Claim 13, Barrot further discloses that the rigid pallet lever part comprises a detent release beak [8d] configured to cooperate with a release plane (release plane is part of arm 6 that interacts with 8d) provided at one end of the pallet lever arm and an arm resting plane [8c] designed to cooperate with the teeth of the escapement wheel (fig. 4).
Regarding Claim 14, Barrot further discloses that the rigid pallet lever part further comprises an abutment plane (abutment shown in fig. 9, contact point on 8 with 10b, part of 8 being the abutment plane) designed to bear against the fixed abutment [10a, 10b] when the second detent does not interact with the pallet lever (par. 0044, fig. 9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barrot et al. (CH714992A1, hereinafter “Barrot”), the same reference as used to reject claim 8 from which it depends.  
Regarding Claim 15, Barrot provides that the balance wheel, the anchor and the detents are typically made of silicon and designed to be compatible with DRIE technologies and the inertial body of the balance wheel is obtained by assembling a ring of dense material and a ring of silicon and that the silicon may be replaced by another material such as silica glass which would be shaped by a laser, typically a femto-second one, and may be followed by chemical etching (par. 0022).  
However, Barrot does not explicitly state a method of manufacturing the regulator of claim 8 steps of forming a first component comprising a blade of the elastic return element of the balance, a fixed base, the anchor part and one of the blades of the pallet lever elastic return element; forming a second component comprising the further blade of the elastic return element of the balance, the other blade of the pallet lever elastic return element, and a felloe of the balance; forming a third component comprising the pallet levers and the detents; and assembling the first, second and third components.
Despite this, it would have been obvious to a person having ordinary skill in the art that for the disclosure the regulator of Barrot the parts described (i.e. the first component of a blade of the elastic return element of the balance [2a], a fixed base [9], the anchor part [4]; the second component of the further blade of the elastic return element of the balance [2b], and a felloe of the balance [1]; and the third component of the pallet levers [5,6] and the detents [7,8]) necessarily need to be formed (and it is even suggested that many of the parts be made of silicon, par. 0022) and then assembled.  As there is no greater specificity to the method steps of the manufacturing than forming and assembling, the steps of claim 15 are strikingly obvious to create the invention of Barrot to a person of ordinary skill in the art.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cusin (US 20160246257 A1) discloses an oscillator comprising a resonator of the inertia-elasticity type cooperating with a detent escapement comprising a detent cooperating with an escape wheel. The resonator is in one-piece and includes an inertia member and a first flexible structure providing the elasticity and forming a virtual pivot axis of the resonator and the detent is in one-piece and includes an unlocking spring and a second flexible structure forming a virtual pivot axis of the detent.
Valentin et al. (CH 711608 A2) discloses a trigger escapement mechanism for a timepiece, comprising a mechanism for directly or indirectly locking an escapement wheel during the stroke of a balance  during its stroke which is actuated by means of an expansion spring by means of the rocker arm
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833